259 Ga. 272 (1989)
381 S.E.2d 514
BELL
v.
THE STATE.
46763.
Supreme Court of Georgia.
Decided June 8, 1989.
*273 R. Michael Key, for appellant.
William G. Hamrick, Jr., District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, for appellee.
SMITH, Justice.
Bell was convicted of murder and sentenced to life imprisonment.[1] In this appeal, he raises the issue of ineffective assistance of counsel. We affirm.
The ineffectiveness issue was not raised in the trial court during either the motion for new trial or the motion for an out-of-time appeal. Neither was it later raised in the trial court before appeal by new counsel as is directed by Thompson v. State, 257 Ga. 386 (359 SE2d 664) (1987). Furthermore, the evidence put forth at trial was sufficient for a rational trier of fact to have found proof of guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. All the Justices concur, except Weltner, J., not participating.
NOTES
[1]  The crime was committed on August 11, 1984. The Troup County jury returned its verdict of guilty on November 13, 1984. A motion for new trial was filed on December 6, 1984, heard and denied on January 11, 1985. A pro se motion for an out-of-time appeal was filed on July 11, 1988, and granted on July 29, 1988. Notice of Appeal was filed on August 26, 1988. The transcript of evidence was filed on March 7, 1989. The record was docketed in this Court on March 10, 1989. The case was submitted on April 21, 1989.